Case 8:21-cv-01549-WFJ-TGW Document 11 Filed 07/30/21 Page 1 of 2 PageID 26




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

SANDRA VILLEGAS,

        Plaintiff,
v.                                     CASE NO.: 8: 21-cv-1549-WFJ-TGW

DINING IN ENGLEWOOD LLC
d/b/a KEN & BARB'S GROVE
CITY KITCHEN,

    Defendant.
_____________________/

                       JOINT NOTICE OF RESOLUTION

        Pursuant to Local Rule 3.09 and Paragraph 5 of the FLSA Scheduling Order,

Plaintiff, SANDRA VILLEGAS, and Defendant, DINING IN ENGLEWOOD LLC

d/b/a KEN & BARB'S GROVE CITY KITCHEN, by and through undersigned

counsel, hereby notify the Court that the above-styled action has been resolved.

The parties anticipate filing a motion for approval of settlement within the next 14

days.

        Respectfully submitted this 30th day of July 2021.

SPIRE LAW, LLC                                WENZEL FENTON CABASSA, P.A.
2572 W. State Road 426, Suite 2088            1110 North Florida Avenue
Oviedo, FL 32765                              Suite 300
Telephone: (407) 949-0135                     Tampa, Florida 33602
                                              Telephone: 813-224-0431

BY: /s/ Ashwin R. Trehan                      BY: /s/ Luis A. Cabassa
    Ashwin R. Trehan                              Luis A. Cabassa
    Florida Bar Number: 42675                     Florida Bar Number: 0053643
    E-mail: ashwin@spirelawfirm.com               E-mail: lcabassa@wfclaw.com
    Counsel for Defendant                         Counsel for Plaintiff
Case 8:21-cv-01549-WFJ-TGW Document 11 Filed 07/30/21 Page 2 of 2 PageID 27




                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 30th day of July 2021, the foregoing was

electronically filed with the Clerk of the Court via the CM/ECF system, which will

send a notice of electronic filing to all counsel of record.


                                        /s/ Luis A. Cabassa
                                        LUIS A. CABASSA




                                           2
